NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                 CALEB CRAIG KENT BARTELS, Appellant.

                              No. 1 CA-CR 19-0660
                                FILED 8-6-2020


            Appeal from the Superior Court in Maricopa County
                         No. CR2017-001031-001
                The Honorable Susanna C. Pineda, Judge

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General's Office, Phoenix
By Michelle L. Hogan
Counsel for Appellee

Maricopa County Legal Defender's Office, Phoenix
By Cynthia D. Beck
Counsel for Appellant

Arizona Voice for Crime Victims
By Colleen Clase, Jessica Gattuso, Krista Wood
Counsel for Crime Victims
                            STATE v. BARTELS
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge James B. Morse Jr. delivered the decision of the Court, in
which Judge Maria Elena Cruz and Judge Paul J. McMurdie joined.


M O R S E, Judge:

¶1           Caleb Craig Kent Bartels appeals the superior court's order
requiring him to pay restitution to R.Z.'s family.1 We affirm the court's
order.

             FACTS AND PROCEDURAL BACKGROUND

¶2             A more thorough recitation of the facts and procedural
background underlying Bartels' convictions may be found in State v. Bartels,
1 CA-CR 19-0338, 2020 WL 2213555 (Ariz. App. May 7, 2020) (mem.
decision) (affirming Bartels' convictions).2

¶3             In brief, on January 14, 2017, R.Z. and Bartels' brother were
socializing in R.Z.'s backyard when Bartels ambushed them. Bartels
ultimately shot and killed R.Z. Id. at *1, ¶ 2. During the subsequent
investigation, police noted that someone had vandalized R.Z.'s car –
scratched its paint and punctured its tires with a sharp object. Id. at ¶ 3.
After Bartels' arrest, police obtained a search warrant for his vehicle, where
they found a folding knife that could have been used to puncture the tires
on R.Z.'s vehicle. The knife's width matched the width of the tire punctures,
and black strands of unknown material were found inside the open area in
the blade's handle. Police considered but did not obtain an analysis that
could have definitively determined whether the knife was the same one that
was used to vandalize R.Z.'s car. Police impounded the victim's vehicle and
kept it for two years, pending the outcome of Bartels' trial. The vehicle
lacked any tires when it was released to R.Z.'s family.



1      Out of respect for his privacy, we refer to the victim by his initials.

2     Bartels and the State cite transcripts that were filed in Bartels' appeal
in 1 CA-CR 19-0338 but not included in the record for this appeal.
Nonetheless, we take notice of the transcripts filed in 1 CA-CR 19-0338 and
have considered them in resolving this case.


                                       2
                            STATE v. BARTELS
                            Decision of the Court

¶4             Bartels was charged with first-degree murder, aggravated
assault, first-degree burglary, and criminal damage. He was convicted of
the first three crimes, but acquitted of criminal damage.

¶5            R.Z.'s family sought restitution, requesting, among other
things, that Bartels pay for the cost to make the vehicle drivable. After two
years in impound, the car needed an oil change, a new battery, and a new
set of tires before it could be driven. The superior court granted this
request.

¶6            Bartels timely appealed the court's restitution order, and we
have jurisdiction under A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A).

                               DISCUSSION

¶7             Although other restitution was granted, Bartels only
challenges the superior court's award of $792.57 for the oil change, battery,
and new tires. He argues that the superior court erred by ordering him to
pay for damage that was not directly linked to his criminal convictions. We
review restitution orders for an abuse of discretion. State v. Linares, 241
Ariz. 416, 418, ¶ 6 (App. 2017). "We view the facts and all reasonable
inferences therefrom in the light most favorable to upholding the trial
court's restitution order," State v. Lewis, 222 Ariz. 321, 323, ¶ 2 (App. 2009),
but review questions of law de novo, Linares, 241 Ariz. at 418, ¶ 6.

¶8             "A person convicted of a crime is required to make restitution
'in the full amount of the economic loss as determined by the court.'" State
v. Leal, 248 Ariz. 1, 4, ¶ 12 (App. 2019) (quoting A.R.S. § 13-603(C)). To be
recoverable as restitution: "(1) the loss must be economic, (2) the loss must
be one that the victim would not have incurred but for the criminal conduct,
and (3) the criminal conduct must directly cause the economic loss." State
v. Madrid, 207 Ariz. 296, 298, ¶ 5 (App. 2004). Restitution may not be
awarded if an expense is "too attenuated (either factually or temporally)"
from the defendant's criminal conduct." Linares, 241 Ariz. at 419, ¶ 10. "The
key to the analysis is reasonableness, which is determined on a case by case
basis." Id.

¶9            Bartels argues the superior court abused its discretion because
his criminal conduct "did not cause losses associated with the decision to
impound the car for two years." Though Bartels does not argue that the
initial impound of the vehicle was unrelated to his criminal acts, he asserts
that the damage to the vehicle was caused by the State's decision to keep it
for two years. This decision, he claims, was "wholly unrelated to [Bartels'
criminal] conduct." We disagree.


                                       3
                            STATE v. BARTELS
                            Decision of the Court

¶10            The dispositive question is whether the two-year impound of
R.Z.'s vehicle, which rendered it inoperable, "flow[ed] directly from
[Bartels'] criminal conduct, without the intervention of additional causative
factors." State v. Wilkinson, 202 Ariz. 27, 29, ¶ 7 (2002). The superior court
found that R.Z.'s vehicle was impounded and retained in order "to assist in
finding the victim's killer." Specifically, the court noted that police wished
to determine whether the knife found in Bartels' vehicle caused the damage
to the vehicle's tires. Bartels correctly notes the superior court's factual
findings are entitled to deference but argues that this specific finding is
clearly erroneous. "A finding is 'clearly erroneous' when although there is
evidence to support it, the reviewing court on the entire evidence is left with
the definite and firm conviction that a mistake has been committed." State
v. Burr, 126 Ariz. 338, 339 (1980) (quoting Palermo v. Warden, 545 F.2d 286,
293 (2d Cir. 1976)). Under this highly deferential standard, we cannot say
that the superior court was clearly erroneous.

¶11             Bartels claims that the superior court's factual finding is
unsupported by the record. He notes that he was identified as a suspect in
the murder of R.Z. within a week of the crime, and argues that this fact
renders the duration of the vehicle's impound unreasonable. He also
asserts that "the only reason to remove the tires was to compare the
punctures with the knife found in [Bartels'] car." Because the comparative
analysis was not done, Bartels argues that the length of time of the impound
was unrelated to the State's efforts to determine the identity of R.Z.'s
murderer. However, Bartels ignores that the State used evidence regarding
the tires, including pictures and testimony, to identify Bartels as the killer.

¶12             At trial, Bartels' counsel argued there was no evidence tying
Bartels to the scene of the crime, outside of the allegedly questionable
identification provided by Bartels' brother. The State introduced evidence,
supra ¶ 3, to link the knife to the damage to R.Z.'s vehicle's tires, and
specifically cited Bartels' possession of the knife in its closing argument as
evidence to establish identity. Additionally, the State argued that the
damage to the car and tires showed that someone was specifically targeting
R.Z., in support of the argument that R.Z.'s murder was a targeted killing.
The record supports the superior court's conclusion that the vehicle was
impounded as evidence to identify R.Z.'s killer. Therefore, based on the
facts of this case, we cannot say that the superior court acted unreasonably
in awarding restitution. See Linares, 241 Ariz. at 419, ¶ 10.

¶13           Finally, Bartels argues the damage was caused by the police's
delay in releasing the vehicle, but he does not challenge the superior court's
determination that the vehicle was impounded "pending the outcome of the


                                      4
                             STATE v. BARTELS
                             Decision of the Court

trial." The State impounded R.Z.'s vehicle to further the case and ultimately
obtain Bartels' convictions for murder, aggravated assault, and burglary.
The retention of evidence in furtherance of obtaining a criminal conviction
was a natural consequence of Bartels' criminal conduct. See Wilkinson, 202
Ariz. at 29, ¶ 7 (holding that restitution is appropriate for "those damages
that flow directly from the defendant's criminal conduct").

¶14            We must view the facts and all reasonable inferences in the
light most favorable to the restitution order. Lewis, 222 Ariz. at 322, ¶ 2.
Reviewing the record in this way, we do not find the duration of the
impound, in this case, was an intervening factor rendering restitution
inappropriate. "The trial court could reasonably infer from the evidence
that the damage to [R.Z.'s car] was a direct result of defendant's [criminal
conduct]." See State v. Lindsley, 191 Ariz. 195, 196-97 (App. 1997) (affirming
restitution award for a wallet that was rendered unusable by odor caused
when the defendant stored the wallet with marijuana); see also Linares, 241
Ariz. at 419, ¶ 10 ("The key to the [restitution] analysis is reasonableness[.]").
As such, we affirm the restitution award.

                                CONCLUSION

¶15           The superior court did not abuse its discretion when it
determined that R.Z.'s vehicle was rendered inoperable as a result of
Bartels' criminal conduct. Accordingly, we affirm the superior court's
restitution award for the $792.57 in costs incurred to make the vehicle
drivable.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5